Citation Nr: 0841836	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  06-00 403A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for dysthymic disorder.

2.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1967 to 
August 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  


FINDINGS OF FACT

1.  The veteran does not have dysthymic disorder attributable 
to his period of military service.  

2.  The veteran does not have GERD attributable to his period 
of military service.  

3.  The veteran does not have hypertension attributable to 
his period of military service.  

4.  The veteran does not have bilateral hearing attributable 
to his period of military service.


CONCLUSIONS OF LAW

1.  The veteran does not have dysthymic disorder that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2008).

2.  The veteran does not have GERD that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2008).

3.  The veteran does not have hypertension that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2008).

4.  The veteran does not have bilateral hearing loss that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 1112, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 
3.309, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of:  (1) the evidence that is needed to substantiate 
the claim, (2) the evidence, if any, to be obtained by VA, 
and (3) the evidence, if any, to be provided by the claimant; 
and (4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Element (4), the requirement of requesting that the 
claimant provide any evidence in his possession that pertains 
to the claim, was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under 
Pelegrini, effective May 30, 2008).  Thus, any error related 
to element (4) is harmless.  

The Board also finds that a notice letter dated in May 2004 
satisfy the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In the letter, the veteran was notified 
that the RO was required to make reasonable efforts to obtain 
medical records, employment records, or records from other 
Federal agencies.  The RO requested that the veteran identify 
any medical providers from whom he wanted the RO to obtain 
and consider evidence.  Additionally, the veteran was 
requested to submit evidence in support of his claims.  

Additionally, while the RO has not provided the veteran 
notice with respect to effective dates and rating criteria 
provisions, no such issues are currently before the Board.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Furthermore, the Board points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claims on 
appeal decided herein.  The RO has obtained the veteran's 
service treatment records (STRs) and VA medical records.  The 
veteran was provided with VA examinations on some of his 
claims.  

The Board recognizes that assistance shall include providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2008).  However, VA's duty to 
provide a medical examination is not triggered unless the 
record contains competent evidence of a current disability or 
symptoms of a current disability, evidence establishing that 
an event, injury, or disease occurred in service or a disease 
manifesting during an applicable presumptive period, and an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with service or a 
service-connected disability.  38 U.S.C.A. § 5103A; McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the claims of service connection for GERD and 
hypertension, as discussed in more detail below, the record 
is absent for competent medical evidence that these 
disabilities are the result of a disease or injury incurred 
in or aggravated by active military service.  The Board 
cognizant that there are instances in which lay testimony can 
serve to establish an association between service and the 
claimed disability or death for the purpose of satisfying the 
criteria of McLendon.  For example, a lay person may be 
competent to offer testimony on certain medical matters, such 
as describing symptoms observable to the naked eye, or even 
diagnosing simple conditions such as a dislocated shoulder, 
and their lay testimony as to a continuity of symptomatology 
can satisfy the requirements of McLendon.  However, the Board 
finds that a lay person is not be competent to offer an 
opinion on a matter clearly requiring medical expertise, such 
as linking the veteran's GERD and hypertension to service.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(explaining in footnote 4 that a veteran is competent to 
provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions).  

The Board has considered the case of Charles v. Principi, 16 
Vet. App. 370 (2002) wherein the Court held that, under 38 
U.S.C.A § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence, [including 
statements of the claimant]," and where, the claimant had 
been diagnosed to have tinnitus, and had proffered competent 
lay evidence that he had had continuous symptoms of the 
disorder [i.e., ringing in the ears] since his discharge.  
Because there was evidence of record satisfying two of the 
requirements of the statute, i.e., competent evidence of a 
current disability and evidence indicating an association 
between the appellant's disability and his active service, 
but there was not of record, as relied upon in part by the 
Board in denying his claim, competent medical evidence 
addressing whether there is a nexus between his tinnitus and 
his active service, VA was to provide the claimant with a 
medical "nexus" examination. 

However, unlike Charles, the veteran has not reported 
symptoms of either GERD and hypertension in service, or a 
continuity of symptoms since separation, and there is no 
other lay or medical evidence suggesting the presence of 
symptoms during service.  Instead, he has asserted a 
relationship between GERD and hypertension and his military 
service, which, as noted above, is outside the competence of 
the veteran as a layperson.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Legal Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).  In addition, 
certain chronic diseases including sensorineural hearing loss 
and hypertension, may be presumed to have been incurred 
during service if the disorder becomes manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.307, 3.309 (2008).

The chronicity provisions of 38 C.F.R. § 3.303(b) (2008) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition. 
Such evidence must be medical unless it relates to a 
condition as to which under case law of the Court, lay 
observation is competent.  

Service connection may be established on the basis of 38 
C.F.R. §3.303(b) if the condition is noted during service or 
during an applicable presumptive period, and if competent 
evidence, either medical or lay, depending on the 
circumstances, relates the present condition to 
symptomatology that has continued since service.  Savage v. 
Gober, 10 Vet. App. 488 (1997). 

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

A.  Dysthymic Disorder

The veteran's STRs document treatment for situational anxiety 
in January 1971.  The veteran reported problems with his 
senior non-commissioned officers and a shift change which he 
felt was punitive.  The examiner said the veteran's problems 
were both characterological and situational.  The veteran 
reported nervous trouble on his report of medical history 
prepared in conjunction with his separation examination in 
June 1971.  A psychiatric evaluation conducted at the time of 
the veteran's July 1971 separation examination was reported 
to be normal.  

VA outpatient treatment reports dated from July 2001 to June 
2004 reveal diagnoses of depression, major depressive 
disorder, major depression, and dysthymia beginning in July 
2001.

The veteran was afforded a VA examination in November 2004.  
The examiner noted that the veteran was seen for an 
occupational problem in service which was deemed to be a 
combination of characterological traits and situational 
anxiety due to a personality conflict with his commanding 
officer.  She said the veteran was transferred to an 
administrative position where he was comfortable and 
experienced no further distress.  The veteran was 
administered a mini-mental state exam (MMSE).  Mental status 
examination revealed a diagnosis of mild dysthymic disorder 
which was deemed to be endogenously minor in severity based 
on the fact that the veteran displayed little evidence of 
depression despite limited compliance with his prescribed 
medication regimen.  She noted that the veteran's medical 
records indicated that in the past the veteran's symptoms 
were substantially more marked suggestive of a major 
depression.  But she said that period of time coincided with 
a number of losses including serious medical problems and 
crushing interpersonal changes.  The examiner opined that 
there was no relationship between the veteran's current 
psychiatric status or diagnosis and his mental health visit 
in service.  She said the veteran admitted that the while in 
service the goal of his visit to mental health services was 
the most expedient way to have affected a desired 
reassignment.  

The veteran claims that he has dysthymia that is related to 
his period of military service.  However, there is no showing 
of a relationship to the veteran's period of military 
service.  While the veteran's STRs document treatment for 
what was characterized as situational anxiety, the VA 
outpatient treatment reports of record do not reveal 
treatment for any psychiatric disorders until 2001, thirty 
years after he left service.  

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The amount of time that passed 
between service and the first complaint of record of 
dysthymia is also evidence that weighs against the veteran's 
claim. 

The veteran was afforded a VA examination at which time the 
examiner diagnosed him with mild dysthymic disorder and 
opined that there was no relationship between the veteran's 
current psychiatric status or diagnosis and his mental health 
visit in service.  She said the veteran admitted that the 
while in service the goal of his visit to mental health 
services was to effectuate a reassignment and that he 
experienced no further distress after he was reassigned.  The 
veteran has not submitted any contrary medical evidence which 
provides a basis for the conclusion that the veteran's 
current dysthymic disorder is related to his period of 
service.

In summary, the Board concludes that the preponderance of the 
evidence is against the claim of service connection for 
dysthymic disorder.  While the Board has considered the 
veteran's own lay contentions that his dysthymic disorder is 
related to service, the Board places much more probative 
weight on the finding of the competent VA health care 
specialist discussed in detail above.

Although the appellant is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim.  
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); 38 C.F.R. §§ 
3.102, 4.3 (2006).

B.  GERD

The veteran's STRs do not reveal any complaints, treatment 
for findings related to GERD, and the veteran denied frequent 
indigestion and stomach, liver, and intestinal trouble on his 
report of medical history prepared in conjunction with his 
separation examination in July 1971.  

VA outpatient treatment reports dated from July 2001 to June 
2004 document a diagnosis of GERD beginning in February 2002.  

The veteran claims that he has GERD related to military 
service.  However, as noted, the STRs do not reveal any 
complaints, finding, or treatment for GERD.  The first 
evidence of a diagnosis of GERD came in 2002, more than 
thirty years after the veteran separated from service.  

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  Maxson, supra.  The amount of time 
that passed between service and the first complaint of record 
of GERD is also evidence that weighs against the veteran's 
claim. 

The medical evidence reveals a diagnosis of GERD; however, 
there is no showing of a relationship to the veteran's period 
of military service.  The veteran has not submitted any 
evidence including an opinion linking the veteran's GERD to 
his period of service.  

In short, there is no competent evidence of GERD during 
service, and no competent evidence linking any current GERD 
to service.  There is also no lay evidence of any continuity 
of symptomatology between his military service and his 
current diagnosis.  Consequently, the preponderance of the 
evidence is against the claim.

The Board notes that the veteran has alleged that he has GERD 
that is related to his period of military service.  While the 
veteran is capable of providing information regarding his 
symptoms, as a layperson, he is not qualified to offer 
medical opinions.  Espiritu, supra.  

C.  Hypertension

The veteran's STRs do not reveal any complaints, treatment 
for findings related to hypertension.  The veteran denied 
high or low blood pressure on his report of medical history 
prepared in conjunction with his separation examination in 
July 1971.  

VA outpatient treatment reports dated from July 2001 to June 
2004 reveal diagnoses of hypertension and arterial 
hypertension beginning in May 2002.  

The veteran claims that he has hypertension that is related 
to his period of military service.  The STRs did not reveal 
any treatment or diagnoses related to hypertension.  The 
first evidence of a diagnosis of hypertension came in 2002, 
more than thirty years after the veteran separated from 
service.  

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  Maxson, supra.  The amount of time 
that passed between service and the first complaint of record 
of hypertension is also evidence that weighs against the 
veteran's claim. 

Additionally, the evidence does not reveal a showing of a 
relationship to the veteran's period of military service.  
The veteran has not submitted any other evidence which 
provides a basis for the conclusion that the veteran's 
current hypertension is related to his period of service or 
manifested within one year of the veteran's separation from 
service.  38 C.F.R. §§ 3.307, 3.309.

In short, there is no competent evidence of hypertension 
during service or within a year of the veteran's separation 
from service, and no competent evidence linking the current 
hypertension to service.  There is also no lay evidence of 
any continuity of symptomatology between military service and 
his current diagnosis, and, in fact, the Board does not 
believe that hypertension is the type of disability that 
lends itself to lay observation.  See Jandreau, 492 F.3d at 
1377 (explaining in footnote 4 that lay evidence is competent 
to identify a simple condition such as a broken leg but not 
more complex issues such as identifying a form of cancer).  
The veteran is not otherwise shown to be capable, as a 
layperson, of rendering a medical opinion linking his current 
disability to service.  Espiritu, supra.  

D.  Bilateral Hearing Loss

The veteran's STRs reveal no treatment related to hearing 
loss.  Audiometric testing obtained at the veteran's June 
1967 entrance examination revealed puretone thresholds of 20, 
15, 10, and 5 decibels in the right ear, at 500, 1000, 2000, 
and 4,000 Hertz, respectively, and 25, 10, 5, and 15 decibels 
for the left ear, at 500, 1000, 2,000, and 4,000 Hertz, 
respectively.  (NOTE: Prior to November 1967, audiometric 
results were reported in standards set forth by the American 
Standards Association (ASA).  Since November 1, 1967, those 
standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  In order to facilitate data comparison, the ASA 
standards reported during his enlistment physical have been 
converted to ISO-ANSI standards.)

Audiometric testing obtained at a September 1970 periodic 
examination revealed puretone thresholds of 10, 10, 10, and 
15 decibels in the right ear, at 500, 1000, 2000, and 4,000 
Hertz, respectively, and 15, 10, 10, and 20 decibels for the 
left ear, at 500, 1000, 2000, and 4000 Hertz, respectively.  
Audiometric testing obtained at the veteran's July 1971 
separation examination revealed puretone thresholds of 20, 
15, 15, and 10 decibels in the right ear, at 500, 1000, 2000, 
and 4,000 Hertz, respectively, and 20, 10, 10, and 20 
decibels for the left ear, at 500, 1000, 2000, and 4000 
Hertz, respectively.  In a report of medical history 
completed at separation, the veteran reported hearing loss 
but he denied ear trouble.  Clinical evaluation of the 
veteran's ears at the veteran's separation examination was 
normal.  

The veteran's DD214 reveals that his military occupational 
specialty was a Morse interpreter.  

VA outpatient treatment reports dated from July 2001 to June 
2004 reveal that the veteran was seen for an audiological 
evaluation in February 2004.  He reported that he noticed 
decreased hearing sensitivity after service.  He said he was 
exposed to military noise exposure from basic training and 
wearing a headset for four years while working in security.  
He also reported a history of occupational noise exposure 
working as a carpenter with exposure to power tools and 
compressors without the use of hearing protection.  An 
audiogram was not included in the examination but the 
examiner said the hearing test revealed that the veteran's 
hearing was normal to 2000 Hertz sloping to mild to 
moderately-severe sensorineural hearing loss bilaterally.  
Speech recognition scores were reported to be excellent for 
the right ear and good for the left ear.  

The veteran was afforded a VA examination in November 2004.  
The veteran reported a history of exposure to rifles and 
grenades without the use of hearing protection during basic 
training in the military and exposure to loud static from 
wearing headphones as a code operator in service.  He also 
reported occupational noise exposure while working in 
construction from power tools such as power saws, nail guns, 
and compressors without the use of hearing protection.  He 
denied recreational noise exposure.  Audiometric testing 
revealed puretone thresholds of 20, 20, 20, 45, and 50 
decibels in the right ear, at 500, 1000, 2000, 3000, and 
4,000 Hertz, respectively, and 25, 15, 25, 45, and 55 
decibels for the left ear, at 500, 1000, 2000, 3000, and 4000 
Hertz, respectively.  Speech recognition scores were 96 
percent in the right ear and 96 percent in the left ear.  The 
examiner diagnosed the veteran with normal hearing to 2000 
Hertz, moderate sensorineural hearing loss from 3000 to 6000 
Hertz, and moderately-severe sensorineural hearing loss at 
8000 Hertz bilaterally.  His word recognition was noted to be 
excellent bilaterally.  After a review of the veteran's 
claims file and his medical history, the examiner opined that 
the veteran's hearing loss was less likely than not related 
to his military service as the veteran reported noise 
exposure during service and a history of occupational noise 
exposure since service while working as a carpenter.  

For purposes of a hearing loss claim, impaired hearing will 
be considered a disability for VA purposes when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
4,000 Hertz is 40 decibels or greater, or when the auditory 
thresholds for at least three of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 Hertz are 26 decibels or greater, or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2008).  

The veteran claims that he has bilateral hearing loss that is 
related to his military service.  There is no evidence of 
exposure to acoustic trauma while in service.  The veteran 
was not a combatant, notwithstanding his contention that he 
was exposed to acoustic trauma during basic training and 
wearing headphones as a code operator in service.  The Board 
acknowledges the veteran's report of hearing loss on his July 
1971 report of medical history; however, the Board also notes 
that the veteran's STRs contain no other mention of or 
treatment for any hearing loss complaint.  Moreover, there is 
an absence of any related treatment for hearing loss until 
February 2004, more than thirty years after service.  

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  Maxson, supra.  The amount of time 
that passed between service and the first complaint of record 
of hearing loss is also evidence that weighs against the 
veteran's claim. 

The Board notes that the only medical opinion of record, that 
of the November 2004 VA examiner indicates that the veteran's 
hearing loss was less likely than not related to his military 
service.  The examiner's rationale was that the veteran 
reported noise exposure during service and that he had a 
history of occupational noise exposure since service while 
working as a carpenter.  Furthermore, there is no evidence of 
the veteran having a documented sensorineural hearing loss 
that met the criteria for a compensable rating within one 
year after service.  38 C.F.R. §§ 3.307, 3.309.

The Board acknowledges the veteran's assertions that he 
currently has bilateral hearing loss as the result of his 
active duty service.  Certainly, the veteran can attest to 
factual matters of which he had first-hand knowledge, such as 
subjective complaints of trouble hearing, or the types of 
noises he was exposed to in-service, and his assertion is 
entitled to probative weight.  See Washington v. Nicholson, 
19 Vet. App. 362, 368 (2005).  However, although the 
veteran's current complaints are consistent with his report 
of medical history prepared at his separation from service 
that he experienced hearing loss, the Board ultimately places 
more probative weight on the opinion of the competent health 
care specialist who reviewed the record, including the 
results of audiograms obtained during service, and found that 
a relationship between his current disability and service was 
less likely. 

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for service connection for 
bilateral hearing loss.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for dysthymic disorder, GERD, 
hypertension, or bilateral hearing loss.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2008).




ORDER


Entitlement to service connection for dysthymic disorder is 
denied.

Entitlement to service connection for GERD is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for bilateral hearing loss 
is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


